Citation Nr: 0616589	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from October 1970 to September 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which reopened the veteran's claim for 
service connection for tinnitus in a September 2003 rating 
decision. Irrespective of the RO's action, the Board must 
decide whether the veteran submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for tinnitus.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The appeal originally included the issue of service 
connection for hearing loss.  In a December 2004 rating 
decision, the RO awarded service connection for hearing loss, 
representing a full grant of benefits.  Therefore, this issue 
is not before the Board. 


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO declined to 
reopen the veteran's claim for service connection for 
tinnitus, which was previously denied in a March 1993 rating 
decision.  The RO notified the veteran of his procedural and 
appellate rights in an September 1998 letter, but the veteran 
did not appeal and that decision became final.  

2.  Evidence received since the August 1998 rating decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for tinnitus.

3. The competent medical evidence does not show that the 
veteran's current tinnitus developed during active service, 
within one year of separation from service, or is related to 
service.  
CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied the veteran's 
claim to reopen a claim for service connection for tinnitus 
is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received subsequent to the August 1998 rating 
decision is new and material and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2005).

3. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for tinnitus in March 1993, 
and declined to reopen on the basis of lack of new and 
material evidence in August 1998.   Evidence considered at 
the time of the August 1998 rating decision included the 
service medical records.  The RO declined to reopen the 
veteran's claim of service connection for tinnitus as there 
was no evidence of tinnitus in service and that there was no 
medical evidence of a present condition. The veteran was 
notified of his procedural rights in September 1998, but did 
not file an appeal.  Thus, the August 1998 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

In May 2003, the veteran filed a claim to reopen service 
connection for tinnitus.  Evidence considered since that time 
includes private and VA medical evidence showing a current 
diagnosis of tinnitus and several VA examinations.  The RO 
reopened the veteran's claim in a September 2003 rating 
decision, but denied service connection for tinnitus.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the VA and private treatment records 
showing a current diagnosis of tinnitus is new and material.  
The evidence is new because it was not submitted previously 
to the RO, and the RO did not consider it in its previous 
rating decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it shows a current diagnosis of tinnitus, 
which was not established at the time of the last rating 
decision.  This raises a reasonable possibility of 
substantiating the veteran's service connection claim for 
tinnitus.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the evidence is both new and material and serves 
to reopen the veteran's claim.

The Board has considered the veteran's claim to reopen with 
respect to the Veteran's Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. and notes that the veteran was not 
provided with notice of the laws governing degrees of 
disability and effective dates for granting VA benefits, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 472 
(2006).  Additionally, in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  However, given the favorable outcome to reopen 
the veteran's claim no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 292 (1993).  

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2003.  
The RO provided the veteran letter notice to his claim for 
service connection in a May 2003 letter, which informed him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
Additionally, a February 2004 statement of the case (SOC) and 
a December 2004 supplemental statement of the case (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The notice letter, the SOC, and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are private records and two VA 
examinations of record.  Thus, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran seeks service connection for tinnitus.  In 
support of his claim, the veteran states that his current 
tinnitus is a result of routine noise exposure in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records, including the reports of entrance 
and separation examinations, do not contain a complaint, 
finding, or history of tinnitus.

In December 1992 and July 1997 VA audiology examinations, the 
veteran stated that he noticed tinnitus about five years ago, 
but did not associate its onset with any particular incident.  
The veteran described the tinnitus as periodic, occurring 
once a week for up to an hour.  The severity of the tinnitus 
was judged as insignificant.

An April 2003 private medical examination indicated that the 
veteran attended a concert in January 2003 with loud noises 
which was followed by ringing in both ears for several days.  
The tinnitus slightly improved but had not completely 
subsided.  The diagnosis was tinnitus secondary to 
sensorineural hearing loss from severe noise exposure.

A June 2003 VA treatment record showed that the veteran had 
tinnitus.  A July 2003 VA examination showed that the veteran 
complained of tinnitus in both years which became severe 
after a sinus infection and attending a music concert in 
January 2003.  The veteran stated that he had occasional 
ringing much earlier than the January 2003 concert and 
noticed the ringing while on active duty.  The examiner 
opined that the tinnitus is less likely than not a result of 
military noise exposure since the veteran had a normal 
audiogram within three months of retirement from the military 
and the lack of report of significant tinnitus at that time.  

A May 2004 VA examination showed that the veteran complained 
of tinnitus since 1985, which worsened after the January 2003 
concert.  The examiner found that it was less likely than not 
that the current tinnitus was related to service, as the 
tinnitus was occasional, brief, and insignificant prior to 
the music concert in January 2003.       

A review of the evidence shows that service connection for 
tinnitus is not warranted.  There are no reports or findings 
of tinnitus in service or in the post-service year.  A 
December 1992 audiological examination shows periodic 
tinnitus, occurring once a week for up to an hour of an 
insignificant severity.  At that time, there was not a 
diagnosis of tinnitus.

The Board recognizes that the veteran currently experiences 
tinnitus.  However, the medical evidence is clear that the 
tinnitus, which was occasional, brief, and insignificant, 
increased in severity after a January 2003 music concert.  
The July 2003 and May 2004 VA examiners specifically stated 
that the tinnitus is less likely than not a result of 
military noise exposure since the veteran had a normal 
audiogram within three months of retirement from the 
military, the lack of report of significant tinnitus at that 
time, and the worsening of the tinnitus after the January 
2003 concert.  The April 2003 private medical examination 
also indicated that the tinnitus was secondary to hearing 
loss from noise exposure, noting that the veteran attended a 
concert in January 2003.  Thus, there is no medical evidence 
linking the current tinnitus to service and no evidence of 
tinnitus in service or in the post-service year.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. §  
5107(b). 


ORDER

Service connection for tinnitus is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


